DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/11/2022 and 06/11/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an optical system”, “a first and a second scanning unit”, “a common optical system”, “a first and a second scanning unit”, “an optical path extending to and from the second scanning unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claim 1, the sentences recite “an optical system arranged to join an optical path extending to the second scanning unit to an optical path extending from the second scanning unit without intermediation of the second scanning unit” seems to be ambiguous in definition. It is unclear how the term “an optical path extending to and from the second scanning unit” should be interpreted, because it not clear what optical paths are extending to and extending from the second scanning unit. 
Neither the specification nor any drawings fails to disclose or identify such terms listed above. Paragraph [0009] disclose “an optical system arranged to join an optical path extending to the second scanning unit to an optical path extending from the second scanning unit without intermediation of the second scanning unit”, which is same as claimed thus it is still unclear as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. 
Claims 2-7 depend from claim 1 and therefore inherit the same deficiencies.
Claims 20-21 and 28-29, the terms “a/the linkage” or“a/the linkage mechanism” is unclear how the term should be interpreted, like what is a linkage mechanism? Neither the specification nor any drawings fails to disclose or identify such terms.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
For the prosecution on merits, examiner assumes “an optical system arranged to join an optical path extending to the second scanning unit to an optical path extending from the second scanning unit without intermediation of the second scanning unit “ as “an optical system that merges an optical path to the second scanner to an optical path from the second scanner, while bypassing the second scanner”. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over MIWA TAMAMI et al. (JP 2015221091 A; herein after “TAMAMI”; Espacenet MT attached) in view of Ueno et al. (US PUB 2008/0024721; herein after “Ueno”).	

	Regarding claim 1, TAMAMI teaches an imaging apparatus (an ophthalmologic apparatus 100, FIG. 1) comprising: a first scanning unit (third scanner 123) for scanning the fundus with light in first direction (paragraph [0035]); a second scanning unit (second scanner 120) for scanning the fundus with light in a second direction different from the first direction (paragraphs [0034], [0040]-[0044]); an optical system that merges an optical path to the second scanning unit to an optical path from the second scanning unit, while bypassing the second scanning unit (paragraph [0045]); a common optical system (AO-OCT & AO-SLO, FIG. 1) that projects first measurement light resulting from branching light from a first light source (light source 201; paragraph [0024]) to the fundus, via the first scanning unit and the optical system, and which projects second measurement light from a second light source (light source 101; paragraph [0024]) to the fundus, via the first scanning unit and the second scanning unit; a first generating unit (i.e., tomographic image creation unit 216; paragraphs [0061]-[0063]) for creating a tomographic image of the fundus on the basis of interference light derived from interference, by the common optical system, between return light of the first measurement light from the fundus via the first scanning unit and the optical system, and reference light resulting from branching of light from the first light source; and a second generating unit (i.e., retina image creation unit 160; paragraphs [0031]-[0033]) for generating a fundus image of the fundus, on the basis of the return light of the second measurement light from the fundus, by the common optical system, via the first scanning unit and the second scanning unit (paragraph [0075]), wherein the first generating unit generates a tomographic image of a predetermined position on the fundus image generated by the second generating unit (i.e., Observation of fundus image (retinal image) by adaptive optical scanning laser ophthalmoscope (AO-SLO) and simultaneous observation of fundus (retina) by adaptive optical tomography (AO-OCT) Observation of the fault structure is performed (a predetermined position on the fundus image), paragraph, [0075], also see paragraphs [0063], [0076], [0078]). 
	TAMAMI teaches all limitations except for explicit teaching of an optical system arranged to join an optical path extending to the second scanning unit to an optical path extending from the second scanning unit without intermediation of the second scanning unit.
	However, in a related field of endeavor Ueno teaches the irradiation with the first photographing light (light path) and the irradiation with the second photographing light (light path) may be made by alternately passing (without intermediation) or intercepting the light using a shutter or the like (an optical system) (paragraph [0050]).
In addition, when the changeover of the light which is irradiated onto the examinee's eye is made between the first photographing light and the second photographing light, it is essential only that the changeover is substantial, and it is not necessary to prevent one photographing light from being irradiated during the time when the other photographing light is irradiated. For example, in order to prevent the total output of the first photographing light and the second photographing light which are simultaneously irradiated onto the examinee's eye from exceeding a predetermined upper limit, the output of one photographing light may be made lower than the output of the other photographing light being used for image obtainment (paragraph [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI such that the irradiation with the first photographing light (light path) and the irradiation with the second photographing light (light path) may be made by alternately passing (without intermediation) or intercepting the light using a shutter or the like (an optical system) as taught by Ueno in order to improve photographic sensitivity of the OCT image and the SLO image, thus a burden onto an eye E is made small (see paragraph [0036] of Ueno).

Regarding claim 2, TAMAMI teaches a common optical system comprises a wavefront sensor (wavefront detection unit 105) that measures wavefront aberration, and a wavefront correction device (deformable mirror 117) that corrects wavefront aberration, wherein the wavefront sensor measures wavefront aberration of return light of first measurement light from the fundus, or wavefront aberration of return light of second measurement light from the fundus, and the wavefront correction device corrects the wavefront of return light of the first measurement light from the fundus and the wavefront of return light of the second measurement light from the fundus (i.e., wavefront sensor that measures wavefront aberration, and a wavefront correction device that corrects wavefront aberration, and the wavefront correction device corrects the wavefront of return light of the first measurement light from the fundus and the wavefront of return light of the second measurement light from the fundus, paragraphs [0026]-[0030], [0072] and [0082])

Regarding claim 3, TAMAMI fails to teach a detection unit configured to detect movement of the fundus; and a third scanning unit, which is provided to the common optical system, and is arranged to change irradiation positions of the first measuring light and the second measuring light in order to correct the movement.
However, in a related field of endeavor Ueno teaches correction of the OCT image can also be made by detecting a positional deviation of the eye E based on the SLO image at the time of the OCT image obtainment…Then, the calculation and control part 70 drives and controls the scanning device 23 based on an amount of the detected positional deviation, and corrects the photographing position of the OCT image by an amount corresponding to the positional deviation (paragraph [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI such that correction of the OCT image can also be made by detecting (via a detection unit) a positional deviation of the eye E based on the SLO image at the time of the OCT image obtainment as taught by Ueno even if the eye E moves during photographing, the OCT image can be observed without being influenced by the eye movement. (see paragraph [0041] of Ueno).

Regarding claim 4, TAMAMI teaches an optical system comprises a separation unit (field separation mirror 151), disposed in an optical path to a second scanning means, for separating first measurement light, a reflection unit (reflective surface 151a) for reflecting first measurement light separated by the separation unit, and a joining unit (FIGS. 2, 3, 6) for merging the first measurement light reflected by the reflection unit into an optical path from the second scanning unit, wherein the first measurement light is projected to the fundus, by the separation unit and the merging unit, via the first scanning unit, but not via the second scanning unit (paragraphs [0040]-[0054] and [0089], FIGS. 1-3 and 6).

Regarding claim 5, TAMAMI teaches the separation unit includes a beam splitter, and wherein the joining unit includes a mirror (half mirror 104 for combining and splitting, paragraph [0027]).

Regarding claim 6, TAMAMI teaches the second scanning unit is driven at a frequency higher than a frequency for driving the first scanning unit (paragraph [0034]).
	
Regarding claim 7, TAMAMI teaches a first focus unit (V-shaped diopter correction mirrors 126 and 127) provided to the common optical system (paragraphs [0064]-[0065], FIG. 1); and a second focus unit (movable mirror 207) provided on at least one of an optical path for the first measuring light or an optical path for the second measuring light, which is branched off from the common optical system (paragraphs [0057]-[0058], FIG. 1).

Regarding claim 8, TAMAMI as set forth in claim 1 above further teaches an imaging apparatus configured to acquire an image of an imaging range of a fundus (an ophthalmologic apparatus 100, FIG. 1), the imaging apparatus comprising: a first generating unit configured to generate a tomographic image of the fundus based on interference light obtained by causing return light from the fundus of first measuring light obtained by branching light emitted from a first light source, the return light being obtained when the first measuring light is scanned at a predetermined position in the imaging range, and reference light obtained by branching the light emitted from the first light source, to interfere with each other; a second generating unit configured to generate a fundus image of the fundus based on return light from the fundus of second measuring light, the return light being obtained when the second measuring light is scanned over the imaging range (paragraphs [0022]-[0034], [0040]-[0044], [0063] and [0076]-[0078], FIG. 1); and a correcting unit (a deformable mirror 117) configured to correct irradiation positions of the first measuring light and the second measuring light on the fundus based on the fundus image generated by the second generating unit (paragraphs [0029], [0037]-[0038] and [0071]-[0073], FIG. 1).
TAMAMI teaches all limitations except for explicit teaching of a correcting unit configured to correct irradiation positions of the first measuring light and the second measuring light on the fundus based on the fundus image generated by the second generating unit.
However, in a related field of endeavor Ueno teaches correction of the OCT image can also be made by detecting a positional deviation of the eye E based on the SLO image at the time of the OCT image obtainment…Then, the calculation and control part 70 drives and controls the scanning device 23 based on an amount of the detected positional deviation, and corrects the photographing position of the OCT image by an amount corresponding to the positional deviation (paragraph [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI such that correction of the OCT image can also be made by detecting (via a detection unit) a positional deviation of the eye E based on the SLO image at the time of the OCT image obtainment as taught by Ueno even if the eye E moves during photographing, the OCT image can be observed without being influenced by the eye movement. (see paragraph [0041] of Ueno).

Regarding claim 9, TAMAMI as set forth in claim 8 above further teaches a first scanning unit arranged to scan the first measuring light and the second measuring light over the imaging range in a first direction; a second scanning unit arranged to scan the second measuring light over the imaging range in a second direction being a direction different from the first direction (paragraphs [0034], [0040]-[0044]); and a common optical system arranged to: illuminate the fundus via the first scanning unit without intermediation of the second scanning unit with the first measuring light (paragraph [0045]).
TAMAMI teaches all limitations except for explicit teaching of illuminate the fundus via the first scanning unit without intermediation of the second scanning unit with the first measuring light.
	However, in a related field of endeavor Ueno teaches the irradiation with the first photographing light (light path) and the irradiation with the second photographing light (light path) may be made by alternately passing (without intermediation) or intercepting the light using a shutter or the like (an optical system) (paragraph [0050]).
In addition, when the changeover of the light which is irradiated onto the examinee's eye is made between the first photographing light and the second photographing light, it is essential only that the changeover is substantial, and it is not necessary to prevent one photographing light from being irradiated during the time when the other photographing light is irradiated. For example, in order to prevent the total output of the first photographing light and the second photographing light which are simultaneously irradiated onto the examinee's eye from exceeding a predetermined upper limit, the output of one photographing light may be made lower than the output of the other photographing light being used for image obtainment (paragraph [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TATSUO such that the irradiation with the first photographing light (light path) and the irradiation with the second photographing light (light path) may be made by alternately passing (without intermediation) or intercepting the light using a shutter or the like (an optical system) as taught by Ueno in order to improve photographic sensitivity of the OCT image and the SLO image, thus a burden onto an eye E is made small (see paragraph [0036] of Ueno).
TAMAMI fails to teach illuminate the fundus via the first scanning unit and the second scanning unit with the second measuring light.
However, in a related field of endeavor Ueno teaches correction of the OCT image can also be made by detecting a positional deviation of the eye E based on the SLO image at the time of the OCT image obtainment…Then, the calculation and control part 70 drives and controls the scanning device 23 based on an amount of the detected positional deviation, and corrects the photographing position of the OCT image by an amount corresponding to the positional deviation (paragraph [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI such that correction of the OCT image can also be made by detecting (via a detection unit) a positional deviation of the eye E based on the SLO image at the time of the OCT image obtainment as taught by Ueno even if the eye E moves during photographing, the OCT image can be observed without being influenced by the eye movement. (see paragraph [0041] of Ueno).

Regarding claim 10, TAMAMI as set forth in claim 9 above further teaches the common optical system includes: a wavefront sensor (wavefront detection unit 105) arranged to measure wavefront aberration; and a wavefront correction apparatus configured to correct the wavefront aberration, wherein the wavefront sensor is arranged to measure one of the wavefront aberration of the return light from the fundus of the first measuring light and the wavefront aberration of the return light from the fundus of the second measuring light, and wherein the wavefront correction apparatus is configured to correct the wavefront aberration of the return light from the fundus of the first measuring light and the wavefront aberration of the return light from the fundus of the second measuring light (i.e., wavefront sensor that measures wavefront aberration, and a wavefront correction device that corrects wavefront aberration, and the wavefront correction device corrects the wavefront of return light of the first measurement light from the fundus and the wavefront of return light of the second measurement light from the fundus, paragraphs [0026]-[0030], [0072] and [0082]).

Regarding claim 11, TAMAMI as set forth in claim 9 above further teaches the common optical system includes: a separation unit (field separation mirror 151), which is arranged on the optical path extending to the second scanning unit, and is arranged to separate the first measuring light; a reflection unit (reflective surface 151a) arranged to reflect the first measuring light separated by the separation unit; and a joining unit (FIGS. 2, 3, 6) arranged to join the first measuring light reflected by the reflection unit to the optical path extending from the second scanning unit, and wherein the first measuring light is illuminated to the fundus by the separation unit and the joining unit via the first scanning unit without intermediation of the second scanning unit (paragraphs [0040]-[0054] and [0089], FIGS. 1-3 and 6).


Regarding claim 12, TAMAMI as set forth in claim 1 above further teaches a control method for an imaging apparatus (control method of an ophthalmologic apparatus 100, FIG. 1, paragraphs [0006] and [0022]), the imaging apparatus including: a first scanning unit arranged to scan light on a fundus in a first direction; a second scanning unit arranged to scan the light on the fundus in a second direction being a direction different from the first direction; an optical system arranged to join an optical path extending to the second scanning unit to an optical path extending from the second scanning unit without intermediation of the second scanning unit (paragraph [0045]); a common optical system arranged to: illuminate the fundus via the first scanning unit and the optical system with first measuring light obtained by branching light emitted from a first light source; and illuminate the fundus via the first scanning unit and the second scanning unit with second measuring light emitted from a second light source; a first generating unit configured to generate a tomographic image of the fundus based on interference light obtained by causing return light from the fundus of the first measuring light illuminated by the common optical system via the first scanning unit and the optical system, and reference light obtained by branching the light emitted from the first light source, to interfere with each other; and a second generating unit configured to generate a fundus image of the fundus based on return light from the fundus of the second measuring light illuminated by the common optical system via the first scanning unit and the second scanning unit, the control method comprising generating, by the first generating unit, the tomographic image at a predetermined position in the fundus image generated by the second generating unit (paragraphs [0022]-[0034], [0040]-[0044], [0063] and [0076]-[0078], FIG. 1).
TAMAMI teaches all limitations except for explicit teaching of an optical system arranged to join an optical path extending to the second scanning unit to an optical path extending from the second scanning unit without intermediation of the second scanning unit.
However, in a related field of endeavor Ueno teaches the irradiation with the first photographing light (light path) and the irradiation with the second photographing light (light path) may be made by alternately passing (without intermediation) or intercepting the light using a shutter or the like (an optical system) (paragraph [0050]).
In addition, when the changeover of the light which is irradiated onto the examinee's eye is made between the first photographing light and the second photographing light, it is essential only that the changeover is substantial, and it is not necessary to prevent one photographing light from being irradiated during the time when the other photographing light is irradiated. For example, in order to prevent the total output of the first photographing light and the second photographing light which are simultaneously irradiated onto the examinee's eye from exceeding a predetermined upper limit, the output of one photographing light may be made lower than the output of the other photographing light being used for image obtainment (paragraph [0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI such that the irradiation with the first photographing light (light path) and the irradiation with the second photographing light (light path) may be made by alternately passing (without intermediation) or intercepting the light using a shutter or the like (an optical system) as taught by Ueno in order to improve photographic sensitivity of the OCT image and the SLO image, thus a burden onto an eye E is made small (see paragraph [0036] of Ueno).

Regarding claim 13, TAMAMI as set forth in claim 8 above further teaches a control method for an imaging apparatus configured to acquire an image of an imaging range of a fundus (control method of an ophthalmologic apparatus 100, FIG. 1, paragraphs [0006] and [0022]), the control method comprising: a first generating step of generating a tomographic image of the fundus based on interference light obtained by causing return light from the fundus of first measuring light obtained by branching light emitted from a first light source, the return light being obtained when the first measuring light is scanned at a predetermined position in the imaging range, and reference light obtained by branching the light emitted from the first light source, to interfere with each other; a second generating step of generating a fundus image of the fundus based on return light from the fundus of second measuring light, the return light being obtained when the second measuring light is scanned over the imaging range (paragraphs [0022]-[0034], [0040]-[0044], [0063] and [0076]-[0078], FIG. 1); and a correcting step of correcting irradiation positions of the first measuring light and the second measuring light on the fundus based on the fundus image generated in the second generating step (paragraphs [0029], [0037]-[0038] and [0071]-[0073], FIG. 1).
TAMAMI teaches all limitations except for explicit teaching of step of correcting irradiation positions of the first measuring light and the second measuring light on the fundus based on the fundus image generated by the second generating step.
However, in a related field of endeavor Ueno teaches correction of the OCT image can also be made by detecting a positional deviation of the eye E based on the SLO image at the time of the OCT image obtainment…Then, the calculation and control part 70 drives and controls the scanning device 23 based on an amount of the detected positional deviation, and corrects the photographing position of the OCT image by an amount corresponding to the positional deviation (paragraph [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI such that correction of the OCT image can also be made by detecting (via a detection unit) a positional deviation of the eye E based on the SLO image at the time of the OCT image obtainment as taught by Ueno even if the eye E moves during photographing, the OCT image can be observed without being influenced by the eye movement. (see paragraph [0041] of Ueno).

Regarding claim 14, TAMAMI teaches an imaging apparatus (an ophthalmologic apparatus 100, FIG. 1) comprising: an OCT optical system (AO-OCT) arranged to acquire tomographic information on an eye (300) to be inspected using OCT measuring light (light from the light source 201); an SLO optical system (AO-SLO) arranged to acquire fundus information on the eye to be inspected using SLO measuring light (light from the light source 101) (paragraphs [0022]-[0024]); a common optical path to be used for the OCT optical system and the SLO optical system to share at least a part of an optical path for the OCT measuring light and an optical path for the SLO measuring light (i.e., two types of measurement means are combined (common optical path), paragraphs [0010], [0020], [0025], [0056]); a first focus unit (V-shaped diopter correction mirrors 126 and 127) provided on the common optical path (paragraphs [0064]-[0065], FIG. 1); and a second focus unit (movable mirror 207) provided on at least one of the optical path for the SLO measuring light or the optical path for the OCT measuring light, which is branched off from the common optical path (paragraphs [0057]-[0058], FIG. 1).
TAMAMI teaches all limitations except for explicit teaching of a common optical path to be used for the OCT optical system and the SLO optical system to share at least a part of an optical path for the OCT measuring light and an optical path for the SLO measuring light.
However, in a related field of endeavor Ueno teaches such an apparatus is proposed that the OCT optical system is combined (via common optical path) with an SLO (scanning laser ophthalmoscope) optical system to obtain the tomographic image (hereinafter, referred to also as an OCT image) and a front image (paragraph [0004])… the OCT optical system 200 and the SLO optical system 300 may be configured to share a portion thereof. For example, they may share the light source (paragraph [0053]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI such that an apparatus is proposed that the OCT optical system is combined (via common optical path) with an SLO and/or  the OCT optical system and the SLO optical system may be configured to share a portion thereof. For example, they may share the light source (including optical path) as taught by Ueno in order to improve photographic sensitivity of the OCT image and the SLO image, thus a burden onto an eye E is made small (see paragraph [0036] of Ueno).

Claims 15-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over TAMAMI in view of Ueno and further in view of YAMAGUCHI TATSUO et al. (JP 2017189219 A; herein after “TATSUO”; Espacenet MT attached).

Regarding claim 15, TAMAMI in view of Ueno fails to teach the second focus unit has a focus adjustment range narrower than a focus adjustment range of the first focus unit.
However, in a related field of endeavor TATSUO teaches The focusing lens 141 is moved along the optical axis of the OCT optical system 140. Thereby, the focal position of the OCT optical system 140 is changed independently of the SLO optical system 130. After the in-focus state of the SLO optical system 130 and the OCT optical system 140 is adjusted by the movement of the objective lens system 110, the in-focus state (focus range) of the OCT optical system 140 can be finely adjusted by the movement of the focusing lens 141 (paragraph [0038], FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI in view of Ueno such that the focal position of the OCT optical system is changed independently of the SLO optical system (a focus adjustment range can be made narrower or wider), and the in-focus state (focus range) of the SLO optical system and the OCT optical system is adjusted as taught by Ueno in order to finely adjusted the in-focus state of the OCT and SLO optical system by the movement of the focusing lens.

Regarding claim 16, TAMAMI in view of Ueno fails to teach the second focus unit is provided on the optical path for the SLO measuring light branched off from the common optical path.
However, in a related field of endeavor TATSUO teaches The beam splitter BS 2 combines the optical path of the SLO light projected onto the eye E and the optical path of the returned light (paragraph [0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of TAMAMI in view of Ueno such that beam splitter BS (branched off) combines the optical path of the SLO light projected onto the eye E and the optical path of the returned light (light path) as taught by Ueno in order to finely adjusted the in-focus state of the OCT and SLO optical system by the movement of the focusing lens.

Regarding claim 17, TAMAMI in view of Ueno fails to teach a control unit configured to control the first focus unit and the second focus unit.

Regarding claim 18, TAMAMI in view of Ueno fails to teach an aberration measuring unit arranged to measure aberration of the OCT measuring light; and an aberration correcting unit, which is provided on the common optical path, and is configured to correct the aberration, wherein the control unit is configured to control the aberration correcting unit based on the aberration measured by the aberration measuring unit.

Regarding claim 19, TAMAMI in view of Ueno fails to teach the first focus unit comprises a Badal optical system formed of a reflective optical system provided on an optical path between the eye to be inspected and each of the aberration measuring unit and the aberration correcting unit.

Regarding claim 20, TAMAMI as set forth in claim 17 above further teaches the control unit (108) is configured to control the second focus unit in linkage (via optical fiber 102) with the first focus unit (paragraphs [0025] and  [0072], FIG. 1).

Regarding claim 21, TAMAMI as set forth in claim 17 and 20 above further teaches an optical path length adjusting unit provided on one of the optical path for the OCT measuring light and an optical path for reference light corresponding to the OCT measuring light in the OCT optical system, wherein the control unit is configured to control the optical path length adjusting unit in linkage with the first focus unit (paragraph [0058]).

Regarding claim 22, TAMAMI as set forth in claim 17 above further teaches a scanning unit (scanner 120, 123) arranged to scan the OCT measuring light on the fundus of the eye to be inspected in a two-dimensional direction (paragraph [0078]), wherein the control unit (108) is configured to: detect movement of the fundus based on the fundus information on the eye to be inspected (paragraph [0065] and [0072]); and control the scanning unit based on the detected movement of the fundus (i.e., the fundus 301 is brought into focus, that is, on the fundus 301 Adjustment (via controller 108) is performed so that the irradiation light is condensed and irradiated as a substantially point image, paragraph [0065], FIG. 1).

Regarding claim 23, TAMAMI teaches the control unit is configured to detect the movement of the fundus by detecting a positional deviation between a reference image (as shown in FIG. 5), which is a partial image of a planar image based on first fundus information acquired by the SLO optical system, and a target image, which is a partial image of a planar image based on second fundus information acquired by the SLO optical system after the first fundus information, and wherein one of the reference image and the target image has an image size larger than an image size of another one of the reference image and the target image (i.e., the visual field deviation of the SLO image and the OCT image, and the positional deviation between the optical path of the SLO light and the optical path of the OCT light in the merged state can be suppressed small, paragraphs [0080]-[0082]).

Regarding claim 27, TAMAMI as set forth in claim 17 above further teaches the control unit is further configured to cause the first focus unit to adjust a focus state of the OCT measuring light and a focus state of the SLO measuring light, and then cause the second focus unit to adjust at least one of the focus state of the OCT measuring light or the focus state of the SLO measuring light (paragraph [0082]).

Regarding claim 28, TAMAMI as set forth in claims 7 and 14 above further teaches a linkage mechanism (optical fiber 102)  arranged to establish linkage between the second focus unit and the first focus unit to each other, wherein the linkage between the second focus unit and the first focus unit is removable by the linkage mechanism (paragraph [0025] and [0064]-[0065], FIG. 1).

Regarding claim 29, TAMAMI as set forth in claims 7, 14 and 21 above further teaches an optical path length adjusting unit provided on one of the optical path for the OCT measuring light and an optical path for reference light corresponding to the OCT measuring light in the OCT optical system (paragraph [0058]); and a linkage mechanism (optical fiber 102) arranged to establish linkage between the optical path length adjusting unit and the first focus unit, wherein the linkage between the optical path length adjusting unit and the first focus unit is removable by the linkage mechanism (paragraph [0025] and [0064]-[0065], FIG. 1).

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the prior art does not teach, or renders obvious, regarding a first scanning unit arranged to scan the OCT measuring light and the SLO measuring light in a first scanning direction; a second scanning unit arranged to scan the OCT measuring light in a second scanning direction perpendicular to the first scanning direction; and a third scanning unit arranged to scan the SLO measuring light in the second scanning direction, wherein the control unit is configured to: cause the first scanning unit to repeatedly scan the OCT measuring light and the SLO measuring light during a period in which the second scanning unit performs scanning one time; and cause the third scanning unit to repeatedly scan the SLO measuring light during a period in which the first scanning unit performs scanning one time.
Claims 25-26 depend upon allowable claim 24.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SASAKI et al. (US PUB 20160150953) teaches “an ophthalmic photographing apparatus capable of appropriately performing both photographing of a tomographic image and photographing of a front image”, paragraph [0006]; “an ophthalmic photographing apparatus comprising: a SLO optical system including a first optical scanner for scanning a laser beam, the SLO optical system being configured to obtain a front image of an examinee's eye by the laser beam; a OCT optical system including a second optical scanner for scanning measurement light, the OCT optical system being configured to obtain a tomographic image of the examinee's eye by use of interference between the measurement light and reference light; an optical path combiner configured to combine an optical path of the SLO optical system and an optical path of the OCT optical system”, paragraph [0007].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 31, 2022